203 F.3d 454 (7th Cir. 2000)
THERESA KITZMAN-KELLEY, Guardian for  and on behalf of MELISSA KITZMAN-KELLEY,    Plaintiff-Appellee,v.DONALD WARNER, GARY T. MORGAN,  and GORDON JOHNSON,    Defendants-Appellants.
No. 98-2139
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 27, 1999Decided February 10, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 96 CV 4080--Michael M. Mihm, Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, RIPPLE and ROVNER,  Circuit Judges.
RIPPLE, Circuit Judge.


1
Melissa Kitzman-Kelley,  through Theresa Kitzman-Kelley, brought this sec.  1983 action against employees of the Illinois  Department of Children and Family Services  ("DCFS"). She claims that in 1985, while a ward  of the DCFS, she was sexually abused by a DCFS  intern hired and supervised by the defendants.  The original action was brought in state court,  and the case later was removed to the district  court. The defendants then moved for dismissal on  the pleadings, contending that they were entitled  to qualified immunity. The district court denied  the motion. An interlocutory appeal was then  taken to this court. See Johnson v. Fankell, 520 U.S. 911, 915 (1997); Mitchell v. Forsyth, 472 U.S. 511 (1985). For the reasons set forth in  this opinion, we now remand this case to the  district court with instructions to address Ms.  Kitzman-Kelley's motion to amend her complaint  and then to decide again whether defendants are  entitled to qualified immunity.


2
* BACKGROUND

A.

3
When considering a motion to dismiss a complaint  on the basis of qualified immunity, we must  accept all allegations in the complaint as true,  construing them in the light most favorable to  the plaintiff. See Harrell v. Cook, 169 F.3d 428,  431 (7th Cir. 1999); Martinez v. Hooper, 148 F.3d 856, 858 (7th Cir. 1998).


4
In 1981, Melissa Kitzman-Kelley, then 7 years  old, was placed in the custody of the DCFS.  According to the allegations of the complaint,  between early March and late May 1985, Philip  Keith Heiden, an intern in the Rock Island County  DCFS office, subjected her to a pattern of sexual  abuse. Heiden had been taken on as an intern at  DCFS despite a history of mental illness and drug  problems. The defendants,1 the complaint  alleges, did nothing to investigate his  background before hiring him, and did not train  him in the proper behavior toward his charges.  Nor were there any department policies requiring  anyone to do such a background investigation or  perform such training. Heiden's notes reported  that he had picked Kitzman-Kelley up at school,  and also stated that he had taken her to his  home. Despite these disclosures in his records,  the defendants did not take Melissa out of his  care.

B.

5
Although clearly recognizing that the issue of  qualified immunity may, in some instances, be  resolved at the pleadings stage of the  litigation, the district court determined that  such an adjudication would be inappropriate on  the present record. In reaching that decision,  the district court acknowledged that there are  situations in which the state, by virtue of its  special relationship with an individual, has a  special responsibility, protected by the Due  Process Clause of the Constitution, for the  welfare of an individual. See DeShaney v.  Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 201 n.9 (1989). In denying the motion to  dismiss on the ground of qualified immunity, the  district court somewhat laconically stated:The factual allegations in this case remain  somewhat cloudy. Based on the DeShaney court's  recognition that certain relationships between a  state and a child may place a constitutional duty  on the state, this Court finds that it would be  premature at this juncture to dismiss the claims.  In this case the issue of qualified immunity will  have to be finally resolved at the summary  judgment stage.


6
Order of March 30, 1998, at 5.

II
DISCUSSION
A.

7
Qualified immunity protects government officials  from monetary liability when their conduct "does  not violate clearly established statutory or  constitutional rights of which a reasonable  person would have known." Harlow v. Fitzgerald,  457 U.S. 800, 818 (1982). Qualified immunity  provides not only a "mere defense to liability"  but also "immunity from suit." Mitchell v.  Forsyth, 472 U.S. 511, 526 (1985) (emphasis in  original). This protection is afforded public  officials in order to protect them from the  expenses of litigation and the diversion of  official energy from pressing public issues, and  the deterrence of able citizens from accepting  public office. Id.


8
In County of Sacramento v. Lewis, 118 S. Ct. 1708, 1714 n.5 (1998), the Supreme Court of the  United States set forth the appropriate  methodology for adjudicating a motion to dismiss  on the ground of qualified immunity at the  complaint stage of the litigation. Lewis counsels  that the "better approach" is for the district  court to consider first the question of whether  the complaint states a cause of action. If the  district court determines that a cause of action  has been stated, it must then determine whether  qualified immunity nevertheless shields a  defendant from trial and possible liability.


9
See  also Siegert v. Gilley, 500 U.S. 226, 232 (1991).  Since the Court's pronouncement in Lewis, it has  twice repeated this directive. In Conn v.  Gabbert, 119 S. Ct. 1292 (1999), the Court said,  "Thus a court must first determine whether the  plaintiff has alleged the deprivation of an  actual constitutional right at all, and if so,  proceed to determine whether that right was  clearly established at the time of the alleged  violation." Id. at 1295. This language was quoted  in Wilson v. Layne, 119 S. Ct. 1692, 1697 (1999).

B.

10
To state a claim under section 1983, a plaintiff  must allege that the defendant has acted under  the color of state law and has deprived him of a  right secured by the Constitution or laws of the  United States. There is no dispute, in this case,  that the alleged conduct of the defendants is  under the color of state law. They claim,  however, that their actions violated no  constitutionally protected rights.

1.

11
In DeShaney, the Supreme Court of the United  States, affirming a decision of this court, held  that a state's failure to protect an individual  against private violence generally does not  constitute a violation of the Due Process Clause.  That clause, reasoned the Supreme Court, imposes  no duty on the state to provide members of the  general public with adequate protective services.  Rather, the Due Process Clause is a limitation on  the states' power to act; it is not a minimum  guarantee of certain levels of safety and  security. The court did acknowledge, however,  that a narrow exception to the DeShaney doctrine  does exist in those instances in which the state  has created a "special relationship" with the  victimized individual. That affirmative duty  arises, the Supreme Court emphasized, not simply  from the state's knowledge of the individual's  predicament butfrom the limitations that the  state has imposed upon him through a restraint on  his personal liberty.


12
Our court, in dealing with the "special  relationship" exception to the DeShaney doctrine,  has remained faithful to the Supreme's Court's  rationale that this exception must be grounded in  a prior restriction of the individual's liberty  that places that person in a danger that would  not have been encountered, at least to the same  order of magnitude, in the absence of the state's  action. For instance, in Ross v. United States,  910 F.2d 1422 (7th Cir. 1990), the City of  Waukegan was determined to be not liable for  failing to save the drowning plaintiff because  the city had no duty to provide rescue services.  Id. at 1428. By contrast, the claim against Lake  County was reinstated because the plaintiff had  alleged that the county had a custom of requiring  officers to prevent unauthorized persons from  trying to rescue the drowning. The court  distinguished DeShaney, holding that the alleged  policy would constitute an active imposition that  put people at harm, not a refusal to provide  services. Similarly, in J.O. v. Alton Community  Unit Sch. Dist. 11, 909 F.2d 267 (7th Cir. 1990),  the plaintiffs argued that school children had a  special relationship with school employees,  requiring the employees to protect the children  from a molester. See id. at 271-72. The court  noted that, although "prisoners and mental  patients are [not] an exhaustive list of all  persons to whom the state owes some affirmative  duties," school children were not in state  custody. See id. at 272. The court reasoned that  people in state custody "are unable to provide  for basic human needs like food, clothing,  shelter, medical care, and reasonable safety,"  id., and that school children did not fit that  description, see id. at 272-73.


13
Our most recent cases continue to adhere to the  principles enunciated in DeShaney. In Monfils v.  Taylor, 165 F.3d 511 (7th Cir. 1998), cert.  denied, 120 S. Ct. 43 (1999), the court discussed  the history of the "special relationship"  doctrine: "The basis of a special relationship is  that the state has some sort of control or  custody over the individual, as in the case of  prisoners, involuntarily committed mentally ill  persons, or foster children. The state's duty to  protect those persons or to provide services for  them arises from that custody or control." Id. at  517. In Hutchinson v. Spink, 126 F.3d 895 (7th  Cir. 1997), we acknowledged that "the State has a  'special relationship' with those it has taken  into custody. In K.H. v. Morgan, 914 F.2d 846  (7th Cir. 1990), this court held that once the  State removes a child from her natural parents,  it assumes at least a rudimentary duty of  safekeeping." Id. at 900 (citations omitted).  That suit involved a suit by a child's mother  after her child died while in foster care, and  the court found that the mother had stated a  claim.

2.

14
In addition to alleging a "special relationship"  between the state and the victim, the complaint  must also allege several other elements. First,  personal involvement is a prerequisite for  individual liability; there is no respondeat  superior liability in the sec. 1983 context.  Moreover, to succeed in her claim, the plaintiff  must allege that the defendants themselves acted  with "deliberate indifference." See Gossmeyer v.  McDonald, 128 F.3d 481, 495 (7th Cir. 1997).2  Therefore, although it ispermissible to base a  sec. 1983 claim on a failure to screen properly a  candidate for a public position, our case law  makes clear that the plaintiff must allege and  establish that the defendants went about the  hiring process with "deliberate indifference."  See Graham v. Sauk Prarie Police Comm'n, 915 F.2d 1085, 1103 (7th Cir. 1990). As our colleagues in  the Tenth Circuit have noted, the "deliberate  indifference" standard is not met by a showing  that hiring officials engaged in less than  careful scrutiny of an applicant resulting in a  generalized risk of harm. The requisite showing  of culpability "requires a strong connection  between the background of the particular  applicant and the specific constitutional  violation alleged." Barney v. Pulsipher, 143 F.3d 1299, 1308 (10th Cir. 1998).


15
Similarly, it is also permissible to predicate  a sec. 1983 action on the failure to train  adequately the government agent who is alleged to  have committed the constitutional violation. In  the context of municipal liability, the Second  Circuit has approached questions of adequate  training under a three-part framework that might  serve as a useful guide in assessing the  allegations against the individual defendants in  a case such as the present one.


16
[T]his court [has] listed three showings required  to support a claim that a municipality's failure  to train amounted to "deliberate indifference" of  the rights of citizens: (1) that "a policymaker .  . . know[ ] 'to a moral certainty' that . . .  employees will confront a given situation"; (2)  that "the situation either presents the employee  with a difficult choice of the sort that training  or supervision will make less difficult or that  there is a history of employees mishandling the  situation"; and (3) that "the wrong choice by the  . . . employee will frequently cause the  deprivation of a citizen's constitutional  rights."


17
Young v. County of Fulton, 160 F.3d 899, 903-04  (2d Cir. 1998) (quoting Walker v. City of New  York, 974 F.2d 293, 297-98 (2d Cir. 1992)). In  the context of this case, the difficult issue is  posed by the second prong of this approach. To  satisfy that prong, Kitzman-Kelley must show one  of two things: that there is a history of child  welfare employees molesting the children in their  care; or that someone inclined to commit child  abuse could be deterred through proper training.  In considering this latter question, it is  necessary to determine, of course, whether the  sort of sexual assault alleged here can be  avoided by "training" the perpetrator. Cf. Sutton  v. Utah State Sch. for the Deaf and Blind, 173 F.3d 1226, 1241 (10th Cir. 1999) ("We are  satisfied that a supervisor's liability for  failing to train subordinates or to implement a  policy to prevent a sexual assault on a severely  disabled child . . . was clearly established . .  . when the instant assault occurred."); Barney, 143 F.3d at 1308 (citing Andrews v. Fowler, 98 F.3d 1069, 1077 (8th Cir. 1996)) ("Specific or  extensive training hardly seems necessary for a  jailer to know that sexually assaulting inmates  is inappropriate behavior.").


18
With respect to the failure to supervise  allegation, the plaintiff must show that these  defendants, through their personal actions, were  deliberately indifferent in their failure to  supervise adequately the alleged perpetrator.

3.

19
If a district court determines that a claim has  been stated under sec. 1983, it must then address  whether the defendants are entitled to the  defense of qualified immunity. The plaintiff must  demonstrate that at the time of the alleged  unconstitutional actions of the defendants, there  was clearly established law holding that their  actions violated rights secured by the  Constitution of the United States. See Burgess v.  Lowery, 201 F.3d 942 (7th Cir. Jan.  18, 2000). At the time of the alleged incidents,  it was clearly established that under certain  circumstances the state had a duty to act on  behalf of those with whom it had a special  relationship. See, e.g., Youngberg v. Romeo, 457 U.S. 307, 315(1982); Parham v. J.R., 442 U.S. 584, 619 (1979); Estelle v. Gamble, 429 U.S. 97,  103-05 (1976); Jackson v. Byrne, 738 F.2d 1443,  1446-47 (7th Cir. 1984). The district court will  have to consider whether, in light of these  cases, the rights allegedly violated were clearly  established in 1985. A more precise analysis  must, under the methodology mandated in Lewis,  await the district court's ruling on an amended  complaint.

C.

20
We turn now to the situation before us. As we  have noted, the district court, in declining to  dismiss the case, held tersely that the "factual  allegations in this case remain somewhat cloudy"  and that factor, coupled with DeShaney's  recognition that certain relationships between a  state and the child may place a constitutional  duty on the state, make dismissal "premature."  This ambiguity in the district court's decision  is further complicated by the nature of the  complaint itself. The second amended complaint,  which is still the operative complaint for  purposes of this appeal, was filed by Larry A.  Woodward, then Ms. Kitzman-Kelley's attorney, in  the Rock Island County Circuit Court.3 In  January 1996, Mr. Woodward left private practice,  and he encouraged Ms. Kitzman-Kelley to find  replacement counsel. In October 1996, he moved to  withdraw as Kitzman-Kelley's attorney, and his  motion was granted by the magistrate judge.


21
After Ms. Kitzman-Kelley obtained several  postponements, her new attorney, Richard Dahl,  filed an appearance on January 20, 1998, and  filed a memorandum objecting to the magistrate  judge's report. In that filing, Dahl requested  time to file supplemental authority, and to enter  an amended complaint. On January 28, the district  court ordered Dahl to explain why it should allow  the complaint to be amended. Dahl responded that  the complaint "is not pled as a complaint in  federal court should be pled, with the federal  claims first and a statement for the basis of  federal jurisdiction. Plaintiff wanted to correct  this and otherwise clean up the language in the  complaint to keep the record clear." Filing of  February 11, 1998.


22
The district court, rather than grant leave to  file an amended complaint, ordered Kitzman-Kelley  on March 18 to file a "Statement of Facts" to  determine whether qualified immunity attached.  Kitzman-Kelley filed the statement on March 24.  The district court issued the order that is the  subject of this appeal on March 30, and  defendants took their appeal on April 29.


23
The combination of these circumstances make the  prudent course to vacate the judgment before us  and to remand the case to the district court. The  district court ought to address first counsel's  request to amend the complaint. After that matter  has been resolved, the court ought to revisit,  employing the methodology set forth by the  Supreme Court in Lewis and its progeny, the  question of whether the defendants are entitled  to qualified immunity.4 We respectfully suggest  that the ultimate resolution of this matter will  be greatly expedited by the district court's  providing a more ample explanation of its reasons  for its ruling.


24
Accordingly, the judgment of the district court  is vacated and the case is remanded for  proceedings consistent with this opinion.The  parties shall bear their own costs in this court.

REMANDED with INSTRUCTIONS


Notes:


1
 At the time relevant to the events at issue,  Donald Warner was the supervisor of the Rock  Island County office of the DCFS; Gordon Johnson  was the director of the entire department; Gary  Morgan was the department's guardianship  administrator.


2
 It cannot be said that allegations that the  government failed to act are necessarily  allegations of mere negligence, because the  government's failure to act sometimes rises to  the level of deliberate indifference. See Robles  v. City of Fort Wayne, 113 F.3d 732, 735 (7th  Cir. 1997); Pavlick v. Mifflin, 90 F.3d 205, 208  (7th Cir. 1996); Tapia v. City of Greenwood, 965 F.2d 336, 338-39 (7th Cir. 1992); Graham, 915 F.2d at 1101; see also Walker v. Rowe, 791 F.2d 507, 511 (7th Cir.), cert. denied, 479 U.S. 994  (1986) (explaining that the government's failure  to act on behalf of one with whom it has a  special relationship may be actionable).


3
 This case was initially filed in August 1993 in  the state court, was promptly removed to federal  court, was remanded back to the state court in  March 1995, and then in August 1996 was again  removed to federal court.


4
 We assume that the defendants will once again ask  for a ruling on this issue at the pleading stage  of the litigation. Under the circumstances  presented here, we do not believe that such a  request could be considered frivolous. See  Bakalis v. Golembeski, 125 F.3d 576, 578 (7th  Cir. 1997).



25
Posner, Chief Judge, dissenting.


26
There is no  purpose to be served by remanding this case,  since it is obvious that the district judge will  have to grant the defendants immunity--indeed  will have to dismiss the suit for failure to  state a claim. Far from being clearly established  when the events giving rise to the suit took  place, Mitchell v. Forsyth, 472 U.S. 511, 524-30  (1985); Zorzi v. County of Putnam, 30 F.3d 885,  891 (7th Cir. 1994), the right that the plaintiff  seeks to vindicate did not exist then and does  not exist now. This is apparent even when the  facts are viewed in the light most favorable to  her, which is the view we must take in deciding  an interlocutory appeal from the denial of a  claim of official immunity. Johnson v. Jones, 515 U.S. 304, 313-18 (1995); Burgess v. Lowery, 201 F.3d 942, 944 (7th Cir. Jan. 18,  2000); Merritt v. Shuttle, Inc., 187 F.3d 263,  267 n. 3 (2d Cir. 1999).


27
Melissa Kitzman-Kelley was in 1985 an eleven-  year-old ward of the State of Illinois, which had  placed her with foster parents. The supervisory  employees of the state's welfare department who  are sued in this case hired Philip Heiden, a  college student, as an intern and assigned him to  work with the caseworker assigned to Melissa.  (Heiden is also named as a defendant, but he is  not an appellant.) Heiden was hired on the  recommendation of one of his professors, and the  defendants did not bother to investigate his  background; had they done so, they would have  discovered that he had a history of mental  illness and drug abuse. After he was hired, on  several occasions he took Melissa to his home and  there sexually abused her. The defendants did not  monitor his work with Melissa. He kept detailed  notes of his sessions with her and turned them in  to his supervisors, but they didn't bother to  read them. Had they done so, they would have  discovered that he was taking her to his home,  though not that he was sexually abusing her.


28
The defendants were negligent in failing to  investigate Heiden's background and to monitor  his work with Melissa, but negligence, as the  plaintiff fails to understand but my colleagues  rightly emphasize, is not a basis for liability  under 42 U.S.C. sec. 1983. E.g., West v. Waymire,  114 F.3d 646, 650-52 (7th Cir. 1997). Yet that is  all that is charged in the original complaint,  the proposed amended complaint, the statement of  facts submitted to the district judge, and the  statement in the plaintiff's brief in this court.  The claim is not that the defendants realized  they had placed Melissa in a situation of danger  by assigning Heiden to her case, but that they  should have taken steps to discover whether he  was competent and responsible. As the statement  of facts that the plaintiff's lawyer submitted to  the district court explains, the defendants are  guilty of "failing to check the background of the  child abuser working for the state, . . . failing  to monitor Heiden's performance of service, . . .  failing to review the reports Heiden prepared  which indicated the work was done in Mr. Heiden's  home, and . . . failing to establish policies  with regard to any of these issues to protect  children in the custody of the Defendants." These  are classic negligence allegations, and there is  no more. The defendants doubtless should have  been more careful and not relied entirely on a  professor's recommendation, but the failure to  exercise due care is precisely what the law means  by negligence. It is not as if they had entrusted  Melissa to someone whom they knew to have a  record as a child molester; that would be an  example of conscious indifference to an obvious  danger, id. at 651, but it is a far cry from  hiring an intern on a professor's recommendation  and then neglecting to monitor the intern. If  that is reckless indifference, I do not know whatit means to say that negligent misconduct is not  actionable under section 1983.


29
Running through all the plaintiff's filings is  a fundamental misconception: that negligence and  deliberate indifference are the same thing. They  are not, and the plaintiff has made no effort to  establish the latter. At argument her lawyer  disclaimed any intention of alleging new facts in  the amended complaint that the district judge did  not permit him to file. (In response to my  question, "So we have all your allegations before  us, do we not?" the lawyer answered, "Yeah, I  guess you do.") Instead he repeated what he had  told the district court, that the original  complaint had not been "pled as a complaint in  federal court should be pled, with the federal  claims first and a statement for the basis of  federal jurisdiction. Plaintiff wanted to correct  this and otherwise clean up the language in the  complaint to keep the record clear." Period. And  so I do not understand the significance that my  colleagues attach to the district court's refusal  to permit the amended complaint to be filed. They  do not point to any facts, whether in the  plaintiff's statement of facts or elsewhere, that  might support liability or defeat immunity. The  only ground for the remand that the majority  opinion mentions besides the irrelevant amended  complaint is the district judge's failure to  explain why he denied the defendant's plea of  immunity. That failure may be regrettable but it  is irrelevant, because the question whether a  right upon which a suit is based is clearly  established is a question of law and we do not  defer to the answers that district judges give to  such questions.


30
A remand will serve only to keep a doomed case  alive for a little while longer. I don't see the  point.